Citation Nr: 0413142	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-19 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Entitlement to service connection for intervertebral disc 
herniation at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in New Orleans, Louisiana.  The veteran voiced 
disagreement in September 2002.  The veteran timely filed a 
substantive appeal in June 2003 subsequent to the Statement 
of the Case issued that same month.

The veteran, through his representative, raised a claim of 
entitlement to service connection for peripheral neuropathy, 
as secondary to his service-connected diabetes mellitus, in 
the December 2003 informal hearing presentation.  The Board 
refers this claim to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claims has been developed and obtained, and all due 
process concerns have been addressed.

2.  The veteran's service medical records indicate that the 
veteran's nose, sinuses, and spine were clinically evaluated 
as normal and do not reflect treatment for, or a diagnosis 
of, a nasal or back condition.

3.  Competent evidence of record reflects current diagnoses 
of allergic rhinitis and intervertebral disc herniation at 
L5-S1, but there is no competent evidence that either 
condition is etiologically linked to the veteran's period of 
service.






CONCLUSIONS OF LAW

1.  A sinus condition was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.380 (2003).

2.  Intervertebral disc herniation at L5-S1 was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran filed his 
service connection claims in April 2002.  Immediately 
thereafter, he was notified via letter in May 2002 of the 
principles of service connection and that VA would make 
reasonable efforts to obtain records from non-federal sources 
including medical evidence as long as he provided VA with 
enough information about the records so that a request could 
be made.  He was informed that it was still his 
responsibility to make sure that VA received the records and 
that he needed the to provide the full name and mailing 
address as well as the month and year of treatment for the 
claimed conditions.  He was reminded via letter later that 
same month that specific identifying information was needed 
for VA to make requests for evidence on his behalf.  The May 
2003 Statement of the Case (SOC) provided the veteran with 
the full regulations of VA's duty to assist and the 
principles of service connection.  Accordingly, the Board 
considers the VA's notice requirements met in this case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran has not been afforded VA examinations to 
obtain etiological opinions regarding the claimed conditions.  
However, the evidence of record does not indicate that the 
veteran was treated for either a sinus condition or back 
symptoms while on active duty, and there is no competent 
evidence linking any claimed condition to service.  See 
Charles v.  Principi, 16 Vet. App. 370 (2002).  He was 
provided a VA Agent Orange Registry Exam in November 2002 and 
the resulting report has been obtained.  VA treatment records 
and private medical records from a private hospital in 
Shreveport, Louisiana, also have been obtained and associated 
with his claims folder.  The veteran has not indicated other 
relevant records exist.  (He mentioned records of post 
service medical treatment at a prison, but since he gave no 
indication these would contain relevant information, i.e., 
that they link the claimed conditions to service, they were 
not obtained.)  In view of the foregoing, the Board concludes 
that no further assistance to the veteran regarding 
development of evidence for the matters decided herein is 
required, and would be otherwise unproductive and futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

The veteran contends that he is entitled to service 
connection for a sinus condition as the result of exposure to 
Agent Orange while on active duty.  A veteran is entitled to 
a presumption of service connection if he is diagnosed with 
certain enumerated diseases associated with exposure to 
certain herbicide agents.  38 C.F.R. § 3.309(e) (2003).  
Regulations pertaining to Agent Orange exposure have expanded 
to include all herbicides used in Vietnam.  Unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam Era 
is presumed to have been exposed to Agent Orange or similar 
herbicide.  38 U.S.C. § 1116(f) (West 2002).  The veteran's 
military personnel records reflect that he served in the 
Republic of Vietnam during the Vietnam Era from August 1966 
to August 1967.  As there is no affirmative evidence to the 
contrary, the veteran is presumed to have been exposed to 
herbicide agents during his period of service in the Republic 
of Vietnam during the Vietnam Era. 

Under the authority granted by the Agent Orange Act of 1991, 
the Secretary of VA specifically determines, based on reports 
of the National Academy of Sciences (NAS) and other medical 
and scientific studies, diseases that may be presumed to have 
been caused by exposure to herbicidal agents.  The diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents consist of 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's disease, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, cancer 
of the lung, bronchus, larynx or trachea, and soft-tissue 
sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma or mesothelioma.  38 C.F.R. § 3.309(e) (2003).  
Service connection may also be presumed for chronic lymphatic 
leukemia.  See 68 Fed. Reg. 59,540 (October 16, 2003).

A November 2000 VA medical record reflects that the veteran 
had a history of probable rhinitis which was seasonal.  The 
November 2002 VA examination report contains a diagnosis of 
allergic rhinitis.  Since this was not shown in service, and 
it is not one of the enumerated disease for which service 
connection is warranted on a presumptive basis under 
38 C.F.R. § 3.309(e) (2003), service connection for it under 
38 C.F.R. § 3.309(e) must be denied.  

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994); see also Brock v. 
Brown, 10 Vet. App. 155 (1997).  Accordingly, the Board will 
proceed to evaluate the veteran's claim under the provisions 
governing direct service connection.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
development abnormalities.  38 C.F.R. § 3.380 (2003).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

While the evidence of record indicates the veteran is 
currently diagnosed to have allergic rhinitis, his service 
medical records do not reflect treatment for, or a diagnosis 
of, allergic rhinitis or any sinus condition.  In fact, his 
January 1968 report of medical examination for separation 
reflects that his nose and sinuses were clinically evaluated 
as normal.

The November 2002 VA examination report reflects that the 
veteran gave a past medical history of allergic rhinitis 
beginning in 1968.  The diagnoses section of the examination 
report contains a diagnosis of allergic rhinitis beginning in 
September 2000.  The veteran, as a layperson, is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  As such, his assertions that he has allergic 
rhinitis which began in 1968 while he was in the military is 
not competent medical evidence.  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (Evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence).  In short, the 
competent medical evidence of record reveals that the 
veteran's allergic rhinitis began many years after his 
discharge from active duty and does not link the condition to 
an in-service injury or disease.  As such, service connection 
is not warranted for his sinus condition.

The veteran has also asserted that he is entitled to service 
connection for a back condition.  A December 2001 private 
magnetic resonance imagining report reflects herniation of 
the intervertebral disc at L5-S1 compromising the S1 nerve 
root.    Intervertebral disc herniation at L5-S1 is not one 
of the enumerated disease for which service connection is 
warranted on a presumptive basis.  See 38 C.F.R. § 3.309(e) 
(2003).  Accordingly, service connection is not warranted on 
a presumptive basis in the instant case.

Additionally, service connection is not warranted on a direct 
basis.  The veteran's service medical records do not reflect 
treatment for, or a diagnosis of, a back condition.  His 
January 1968 report of medical examination for separation 
reflects that the veteran's spine was clinically evaluated as 
normal.  In short, the medical evidence of record first 
reveals a diagnosis of intervertebral disc herniation at L5-
S1 many years after his discharge from active duty and the 
competent medical evidence does not link the condition to an 
in-service injury or disease.  As such, service connection is 
not warranted for intervertebral disc herniation at L5-S1.

The Board again notes that the veteran, as layman, is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  As such, his assertions that his intervertebral disc 
herniation at L5-S1 is related to his military service are 
not competent medical evidence. 

In reaching this decision, the Board notes the veteran 
submitted correspondence in November 2002 with an attached 
November 2002 letter sent to him with the results of his 
participation in the Agent Orange Registry in support of his 
service connection claims.  The attached letter contains the 
following:

Your Agent Orange Registry examination 
revealed Agent Orange exposure in 
Vietnam, hypertension, allergic rhinitis, 
diabetes mellitus type II, 
hypercholesterolemia, adenocarcinoma of 
the prostate, nonsmall cell lung 
carcinoma, intervertebral disc herniation 
at L5-S1.  You are advised to continue 
treatment with your primary care 
provider.

The veteran indicated that this letter indicated that his 
illnesses were a direct result of Agent Orange exposure.  
Instead, the letter merely lists all of the diagnoses that 
resulted following his November 2002 examination.  The letter 
can not be reasonably read to indicate a list of illnesses 
that are the result of exposure to Agent Orange.  As such, 
the November 2002 letter attached with his correspondence is 
not medical evidence that his claimed sinus and back 
conditions are the result of herbicidal agent exposure the 
way the veteran asserts.

In short, the Board concludes that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a sinus condition and for 
intervertebral disc herniation at L5-S1.  As the 
preponderance of the evidence is against the veteran's 
service connection claims, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2003).

ORDER

Service connection for a sinus condition is denied.

Service connection for intervertebral disc herniation at L5-
S1 is denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



